Title: To Thomas Jefferson from Henry Tazewell, 12 July 1798
From: Tazewell, Henry
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia 12. July 1798.
          
          Since I last wrote you, the H of R have passed our Sedition Bill, with the inclosed amendments—The amendments were this day agreed to in the Senate; So that when the President has approved the act it will be composed of those parts of our Bill which were retained, and the inclosed amendments unaltered by us—That he will approve it, is not doubtful—The principle being established, it is but of little moment to compare the modifications made in the two Houses—but as you have our Bill as it was sent to the House of R, you will readily discover the changes which the amendments have made—I sent the original Bill to you by the last Friday’s mail—
          Two or three days ago Captain Decatur of the Ship Delaware captured and brought into this port, a French privateer with 70 men, and 12–6 pounders—Not a Gun was fired—and all here, are not free from suspicions that this privateer has been fitted out under british influence, and permitted to be captured, as a means of hastening a rupture between the UStates and France. I have heard that the Captain is an Englishman and that the mate is an American, and that the Vessel was built and fitted in Baltimore, but I will not vouch for these facts—
          Since you left us, both the naval and military forces have been augmented, So that now we have in the public service, or rather we may have, upwards of 60 Vessels, Large and small—and the military regular establishment may consist of 22000 men in addition to the former establishment—To defray the necessary expenses, appropriations have been made of the surplus of the Revenues of the last year supposed to be worth 1,500.000. doll: of the stamp Tax the amount of which is uncertain—calculated at 2,000.000—of 2,000.000 to be raised by a direct Tax on Lands Houses and Negroes—and of 5000.000 dollars to be borrowed by the President without limitation of interest—Still a very large deficiency is counted upon, but which would be too alarming to announce to the public—It is left to be provided for at the next Session—The direct Tax Bills have passed nearly as you left them—but in their discussion very strong feelings were excited among the friends of those measures which had rendered them necessary—They augur the destruction of that unanimity which has hitherto prevailed in that party—
          Both Houses of Congress have at length agreed to a Resolution for the adjournment of Congress, on Monday the 16 (instant)—It was with some difficulty that this Resolution passed—and the opposition came  from a quarter which excited a fear that either a Decln of War, or a british allyance was wished before we adjourned—for knowing that the business before us could not reasonably keep us together longer than the 16th. the anxiety to keep us together could only be attributed to something which was expected but which could not then be divulged—A majority of the H of R could not be procured to favour an open Decln of War—The experiment was made in a Caucus—To wait for some intelligence which might favour the object, or weary out certain members opposed to it was I beleive the true ground of opposing the adjournment—But the Resolution for adjournment was carried, and if the members stay together until Monday—I beleive we shall hear no more of the Decln of War—which indeed is but of little moment under present circumstances—when the adjournment had been agreed upon—we were told that the Senate would be detained after the 16th. for some time—I inquired of the cause—& was informed—That the Secretary at War had gone to Mount Vernon with Genl Washington’s Commission—That he had carried a List of all those who were desireous of taking a Command, in the army to Mount Vernon, to consult Genl Washington on the fitness of the nominations—That until his return the nominations could not be made, and that the President did not choose to make appointments dependent on the Senate at a future day—This was assigned as the reason for keeping the Senate together—I do not know these facts with certainty—I give them to you as I myself have received them—I understand it is yet uncertain whether Genl. Washington will accept his appointment—and as Hamilton has been here for several days past, I am inclined to beleive that he is anxious to get the efficeint command of the Army, and that it is not quite certain that he will succeed—Some believe that this business of appointing the officers—is but a pretext for keeping the Senate together—and that the real object is a british Treaty—They go so far as to say that it has been formed, and that it is a defensive, not an offensive allyance—I can plainly discover that some cause of disquiet exists between the Members of the majority in the Senate—My own conjectures are, that a part of them are extremely anxious for a british Treaty, probably pushed on by Mr Liston—That another part are very averse to it at any rate, and that if it must be resorted to, that they are determined to wait until contingencies shall make it acceptable to the People—This circumstance makes me beleive that we shall not hear of a british Treaty at present, whatever may happen, after the present European storm has blown over I shall be able by the next weeks mail to give you better information on these points—
          
           Some incidents appear to have taken place in Europe lately, that are not yet fully explained and which furnish much food for conjecture here—The French Minister Barnadotte at Vienna, was insulted in his own House by a Mob—which occasioned him to retire to Rastadt—The Emperor alarmed at this, apologized to the Directory, and disclaimed any knowledge of the affair until after it had happened—He went so far as to displace his cheif minister who was supposed to be privy to the transaction—The Directory have taken no notice of it, and at present no appearance exists of its causing a rupture between the two Countries—By some the insult offered to the French Minister has been attributed to the intriegues of the british Minister at Vienna. By others, to a design in the Emperor to recommence hostilities with France—and by others to a design in France to begin a Revolution in Austria—Whether any of these Motives have existed, it seems for the present at least that no effects will follow that can commence a New War—
          The Dey of Algiers because the French Consul at Algiers had formed a political association in that place which was displeasing to the Dey, caused his head to be cut off—But whether this fact has been truly stated, or what has been the result, we have no evidence upon which to form a correct opinion—We have also seen in the European Prints that some corrispondence has taken place between Spain and England, and it is said a seperate peace between those two Nations is talked of—From those things a beleif is inculcated here, that a new coalition is forming agt. France—and this delusion appears to be used to induce us to become a party to it—A delusion which has already done us much mischeif, and will eventually plunge us into incalculable calamities—
          There are European papers here as late as the 22d. May—We have had from them but few details relative to the affairs of France and England,—and between France and the UStates—On the first of May M Gerry is said to have been in Paris, and to have been engaged in Negotiation—The Brig Sophia arrived at Havre about the middle of May—and if she has not been detained, she may hourly be expected in America—but we learn that all the French privateers had been called in for 6 Months—and that an Embargo had probably taken place—That Ireland was in an actual state of revolt, and that the invasion of England was hourly expected to be attempted—It is reported that the French have actually taken possession of Jersey—We cannot be long without some very interesting intelligence from England or France—The Toulon and Venetian Ships had joined the Brest fleet—
          If I remain here during the next week I will again write to you—If not, this is the last time you will hear from me during my stay at this  Session—Should you see Colo Monroe, make my respects to him, and assure him of my esteem—
          yours very sincerely
          
            Henry Tazewell
          
          
            We are to adjourn to the first Monday in December.
          
        